Judgment and order reversed and new trial, granted, with costs to appellant to abide event, unless plaintiff shall within ten days stipulate to modify the order by striking out the provision for the trebling of the damages to certain property and reduce the recovery to the actual damages, viz., $938.75, as of the date of the rendition of the verdict, in which event the order and the judgment are modified accordingly and as so modified are affirmed, without costs of this appeal to either party. Held, that plaintiff is not entitled to recover treble damages against the defendant. All concurred.